DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 25 are amended. Claims 3 and 27 are cancelled. Claims 10 and 16-19 are withdrawn. Claims 12 and 32 are objected to. Claim 35 is newly added. Claims 1-2, 4-9, 11-15 and 20-35 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 8/20/2021 are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 35, the claim recites the limitation “a gasket connecting the pre-vapor formulation housing with the power supply housing, the gasket including a dispensing interface configured to draw the pre-vapor formulation from the reservoir and supply the pre-vapor formulation to the heating element and the channel” when applicant’s specification discloses that these functions are preformed by a gasket assembly [0078]. The claim therefore introduces new matter into the disclosure and fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 8-9, 13-14, 20-23, 25-26, 30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379) and Woodson (US 2004/0129280).

Regarding claim 1, Potter discloses an electronic cigarette [0002] having a reusable cartridge part ([0024], figure 2, reference numeral 24) having a reservoir containing liquid vapor precursor material (figure 2, reference numeral 64) and a central air path through the middle of the cartridge ([0026], figure 2, reference numeral 72). The reusable cartridge part is releasably coupled to a reusable part (figure 2, reference numeral 22) at an interface ([0024], figure 2, reference numeral 26). The reusable part contains a battery ([0033], figure 2, reference numeral 46), and is therefore considered to meet the claim limitation of a power supply housing. A wire heat coil is located at the lower end of the central air path ([0023], figure 2, reference numeral 68) and vaporizes liquid to generate a vapor for user 
Regarding (a), Yilmaz teaches an aerosol generating device having a cartridge (figure 1, reference numeral 104) with a liquid container ([0038], figure 1, reference numeral 108) that surrounds a channel running the length of the liquid container ([0047], figure 1, reference numeral 105). A flavor element for imparting a flavor to the vapor or aerosol passing through the channel is located at the upper end of the channel ([0040], figure 1, reference numeral 124). An element can impart multiple flavors to the aerosol [0083].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the central air path of Potter with the flavor element of Yilmaz. One would have been motivated to do so since Yilmaz teaches that providing a flavor element in a channel of an aerosol generating device imparts flavor to passing vapor or aerosol.
Regarding (b), Woodson teaches an electrically heated cigarette [0030] comprising two different flavor release additives that are located in different regions of the cigarette that reach different temperatures during smoking [0011] that are designed to have different associated flavor release temperatures to provide efficient controlled release of the flavorants during smoking [0023]. It is evident that one temperature must be less than the other temperature since the two temperatures are not equal.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor element of Yilmaz with the multiple flavors in different locations of Woodson. One would have been motivated to do so since Yilmaz teaches providing multiple flavors to the aerosol and Woodson teaches releasing the flavorants at different temperatures to provide efficient controlled release of the flavorants during smoking.

Regarding claims 2 and 26, Potter discloses that the wire heat coil is located at the lower end of the central air path ([0023], figure 2, reference numeral 68), and Yilmaz teaches that the flavor element for imparting a flavor to the vapor or aerosol passing through the channel is located at the upper end of the channel ([0040], figure 1, reference numeral 124).

Regarding claims 8 and 30, Yilmaz teaches that the element is made from a porous material into which a fluid flavorant is impregnated [0085].

Regarding claim 9, Yilmaz teaches that the element is made from a porous material into which a fluid flavorant is impregnated [0085], which is considered to meet the claim limitation of soaking.

Regarding claims 13 and 33, Yilmaz teaches that the material of the flavor element may comprises tobacco [0083].

Regarding claim 14, Yilmaz teaches that the insert is removable [0080].

Regarding claims 20-21 and 34, modified Potter teaches all the claim limitations as set forth above. Potter additionally discloses that the wire coil heater is located at the lower portion of the channel (figure 2), and it is therefore evident that the temperature would decrease toward the top of the channel since the top of the channel is farther from the heater due to increased distance. Modified Potter does not explicitly teach the lower portion of the element containing the material that is released at a higher temperature, and the upper portion of the element containing the material that is released at a lower temperature.


Regarding claims 22 and 23, Yilmaz teaches that the element contains tobacco material which releases organoleptic sensations to the aerosol to impart flavor to the aerosol. An additional flavorant is embedded in the tobacco [0083], indicating that the tobacco is a flavorant which includes the first or second materials.

Regarding claim 25, Potter discloses an electronic cigarette [0002] having a reusable cartridge part ([0024], figure 2, reference numeral 24) having a reservoir containing liquid vapor precursor material (figure 2, reference numeral 64) and a central air path through the middle of the cartridge ([0026], figure 2, reference numeral 72). The reusable cartridge part is releasably coupled to a reusable part (figure 2, reference numeral 22) at an interface ([0024], figure 2, reference numeral 26). The reusable part contains a battery ([0033], figure 2, reference numeral 46), and is therefore considered to meet the claim limitation of a power supply housing. A wire heat coil is located at the lower end of the central air path ([0023], figure 2, reference numeral 68), which is considered to meet the claim limitation of a vaporing element, and vaporizes liquid to generate a vapor for user inhalation [0029]. The heater receives power from the power from the power supply [0009]. Potter does not explicitly disclose (a) an insert and (b) the insert having first and second portions that release materials at different temperatures.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the central air path of Potter with the flavor element of Yilmaz. One would have been motivated to do so since Yilmaz teaches that providing a flavor element in a channel of an aerosol generating device imparts flavor to passing vapor or aerosol.
Regarding (b), Woodson teaches an electrically heated cigarette [0030] comprising two different flavor release additives that are located in different regions of the cigarette that reach different temperatures during smoking [0011] that are designed to have different associated flavor release temperatures to provide efficient controlled release of the flavorants during smoking [0023]. It is evident that one temperature must be less than the other temperature since the two temperatures are not equal.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor element of Yilmaz with the multiple flavors in different locations of Woodson. One would have been motivated to do so since Yilmaz teaches providing multiple flavors to the aerosol and Woodson teaches releasing the flavorants at different temperatures to provide efficient controlled release of the flavorants during smoking.

Claims 4-7, 15 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379) and Woodson (US 2004/0129280) as applied to claims 1 and 14 above, and further in view of Kobal (US 2017/0251722, hereafter referred to as Kobal ‘722).

Regarding claims 4 and 28, modified Potter teaches all the claim limitations as set forth above. Yilmaz additionally teaches that the element is porous [0066]. Modified Potter does not explicitly teach the insert encased by perforated aluminum foil.
Kobal ‘722 teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from perforated aluminum foil [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the perforated aluminum foil containment structure of Kobal ‘722. One would have been motivated to do so since Yilmaz teaches that the flavor element is porous and Kobal ‘722 teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Regarding claims 5 and 29, modified Potter teaches all the claim limitations as set forth above. Yilmaz additionally teaches that the element is porous [0066]. Modified Potter does not explicitly teach the insert encased by porous paper.
Kobal ‘722 teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from paper that may be porous [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the perforated aluminum foil containment structure of Kobal ‘722. One would have been motivated to do so since Yilmaz teaches 

Regarding claim 6, Yilmaz teaches that the flavor element releases aromas to the aerosol [0085], and the element is therefore considered to meet the claim limitation of an aromatic source.

Regarding claim 7, Yilmaz teaches that both the first and second flavors and included in the flavor element [0083].

Regarding claim 15, modified Potter teaches all the claim limitations as set forth above. Yilmaz additionally teaches that the element is porous [0066]. Modified Potter does not explicitly teach the insert encased by perforated aluminum foil.
Kobal ‘722 teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from perforated aluminum foil [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the perforated aluminum foil containment structure of Kobal ‘722. One would have been motivated to do so since Yilmaz teaches that the flavor element is porous and Kobal ‘722 teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Claims 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379) and Woodson (US 2004/0129280) as applied to claims 1 and 25 above, and further in view of Russell (US 2014/0209111).

Regarding claims 11 and 31, modified Potter teaches all the claim limitations as set forth above. Woodson additionally teaches that the cigarette comprises two different flavoring release additives that are located in different regions of the cigarette that reach different temperatures during smoking [0011] that are designed to have different associated flavor release temperatures [0023]. The flavoring release additive is contained in beads that provide the controlled flavorant release [0056]. Modified Potter does not explicitly disclose the beads being porous.
Russell teaches an additive release assembly for a smoking article filter [0001] in which the additive is contained in a capsule [0025] in which the capsules are formed by fixing first and second layers together ([0036], figure 4, reference numerals 24, 26) with the additive release components between them [0037]. The layers are formed from a porous material to allow additive release [0034], which is considered to meet the claim limitation of porous dividers since each material is surrounded by a separate porous layer. Russell additionally teaches that forming the capsules from two separate layers provides an efficient method to create an additive release component assembly.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the beads of modified Potter with the manufacturing method with layers of Russell. One would have been motivated to do so since Russell teaches an efficient manufacturing method.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379) and Woodson (US 2004/0129280) as applied to claim 1 above, and further in view of Deutsch (US 4,971,078).

Regarding claim 24, modified Potter teaches all the claim limitations as set forth above. Modified Potter does not explicitly teach a free flow filter made from cellulose acetate.
Deutsch teaches a filter for a smoking article including a flavorant sheathed with a layer of cellulose acetate (abstract) that prevents flavorant evaporation during storage while providing a large surface area for contact with smoke (column 1, lines 48-55). A single hollow fiber runs through the center of the filter plug (column 3, lines 23-38).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the hollow filter of Deutsch. One would have been motivated to do so since Deutsch teaches a filter that prevents flavorant evaporation during storage.
Allowable Subject Matter
Claims 12 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Shimizu (WO 2014/020953) teaches a smokeless smoking jig (lines 10-12) having a fragrance container with lemon flavor (lines 627-634). However, Shimizu does not teach or suggest a lemon tea granule, let alone a lemon tea granule including a first or second material. 
Kobal (US 2017/0251723, hereafter referred to as Kobal ‘723) teaches a cartridge for an evaping device [0008] having a storage material with a flavoring additive [0009] that is lemon grass [0012]. However, Kobal does not teach or suggest a lemon tea granule, let alone a lemon tea granule including a first or second material. 
Watanabe (US 2021/0084963) teaches an electronic cigarette filler made from a non-tobacco plant [0026] such as lemon grass, lemon verbena, lemon balm, or lemon peel [0061]. However, 
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but are moot since they do not address the rejections relying on Potter in view of Yilmaz and Woodson as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715